Citation Nr: 1004328	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  99-25 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, other than posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a chronic back 
disorder, including arthritis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to June 
1966.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).

Procedural history

The Veteran's claim of entitlement to service connection for 
a psychiatric disability was initially denied in a February 
1968 RO rating decision.  The Veteran subsequently attempted 
to reopen his claim on numerous occasions, without success.

The Veteran's claim of entitlement to service connection for 
a back disability was initially denied by the RO in an 
October 1984 rating decision.  The claim was denied by the 
Board in a February 1986 decision.  He later attempted to 
reopen that claim, again without success.  

In a January 1996 decision, the Board declined to reopen 
both claims because no new and material evidence had been 
received.  

The January 1999 rating decision denied the Veteran's August 
1998 claims to reopen because of a lack of new and material 
evidence.  The Veteran disagreed and timely appealed.



In April 2001, the Veteran presented testimony and evidence 
before a Veterans Law Judge (VLJ) in a hearing at the RO.  
The Board remanded the claims in July 2001 for further 
evidentiary and procedural development.  

In January 2006, the Veteran was informed that the VLJ who 
had presided at his April 2001 hearing had retired.  He was 
offered the option of participating in another hearing, 
which he accepted.  In October 2006, the Veteran and his 
representative appeared before the undersigned VLJ at the 
RO.  Transcripts of both the April 2001 and October 2006 
hearings have been associated with the Veteran's VA claims 
folder.

The Board remanded the claims in March 2007.  The case was 
returned to the Board for further consideration of the 
appeal.  However, review of the record indicated that the 
Board's remand instructions were not correctly completed.  
Therefore the Board remanded the claims again in July 2008.  
The case has now been returned to the Board for further 
consideration of the appeal. 

Clarification of issues on appeal

The RO adjudicated the Veteran's claims based on the 
finality of previous rating decisions.  In July 2008, the 
Board remanded this appeal to the agency of original 
jurisdiction (AOJ) to ensure that the Veteran was provided 
proper notice under Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The AOJ was instructed to provide the Veteran with 
notice that included the former version of the law and 
regulations applicable to the definition of new and material 
evidence, 38 C.F.R. § 3.156 (a) (2001).   If the benefits 
sought remained denied, the Veteran and his representative 
were to be sent a supplemental statement of the case (SSOC) 
that was based on the former version of the regulation.  See 
the July 2008 Board remand, pp. 4-6.
The Board's July 2008 remand was necessitated because the 
AOJ did not comply with the same instructions in the Board's 
March 2007 remand.  

The Board's remand instructions again were not correctly 
followed.  In the January 2009 VCAA notice letter, the AOJ 
once again used the current version of the definition of new 
and material evidence, which it also applied in the May 2009 
SSOC.  As the board has repeatedly stated, the former 
version of 38 C.F.R. § 3.156 is applicable in this case, 
which was pending when the regulation was revised.    

Thus, the Board's remand instructions were not complied 
with, twice.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The current claims to reopen have been pending since August 
1998.  Remanding at this juncture and under such 
circumstances would accomplish nothing except to further 
delay resolution of this case, which is now over a decade 
old.  As the United States Court of Appeals for Veterans 
Claims (the Court) stated in Erspamer v. Derwinski, 1 Vet. 
App. 3, 11 (1990): "Ten years is an undeniably, and 
unacceptably, long time to have passed since [the appellant] 
first filed the claim for benefits with the VA. The delays 
have benefited neither the parties nor the public and they 
cannot be permitted to continue. The petitioner has a right 
to a decision on her claim."  The Board agrees with the 
stated goals of the Court and does not believe that another 
remand would be in the best interest of anyone. Indeed, a 
remand under such circumstances would perpetuate "the 
hamster-wheel reputation of veterans law".  See Coburn v. 
Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., 
dissenting).

For that reason, the Board has determined to review these 
issues on a de novo basis.  
This rectifies the Kent notice deficiency and does no harm 
to the Veteran because, in so doing the Board accords these 
claims more consideration than may ordinarily be warranted. 
Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).

Thus, the issues have been recharacterized accordingly on 
the first page of this decision.  



Matters not on appeal

Left knee disability

The Board's July 2001 remand also included the issue of 
entitlement to service connection for a left knee 
disability, which was remanded to the RO for the issuance of 
a statement of the case (SOC).  See Manlincon v. West, 12 
Vet. App. 238 (1999) [holding that where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued].

In December 2004, the RO issued a SOC with respect to the 
knee issue.  
The Veteran did not file a substantive appeal as to that 
issue.  Therefore, the Board is without jurisdiction to 
consider it.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued 
by VA].

PTSD

The Veteran separately pursued a claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
In July 2005, the RO issued a SOC as to that issue.  The 
Veteran did not file a substantive appeal as to that issue, 
and it is not within the Board's jurisdiction.  See also the 
October 2006 hearing transcript, page 3.  

The Board is aware the case of Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), in which the Court held that VA should 
consider alternative psychiatric disorders within the scope 
of an initial claim for service connection for a specific 
psychiatric disorder.  However, based on the procedural 
history of this case, the Board believes that the current 
psychiatric claim and the PTSD claim are separate and 
distinct.  

In September 2008 the Veteran's representative filed new 
evidence, a VA psychological assessment relating to PTSD 
from the Boston VAMC's National Center for Posttraumatic 
Stress Disorder dated August 27, 2008.  To the extent that 
the Veteran may be attempting to file another claim of 
entitlement to service connection for PTSD, the matter is 
referred to the RO for such additional action as may be 
appropriate, particularly in light of the Board's grant of 
service connection below.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran has an acquired psychiatric disability diagnosed 
as generalized anxiety disorder that is related to his 
military service.  

2.  The competent medical evidence indicates that the 
Veteran's back disorder, including arthritis, is not related 
to his military service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, the Veteran's currently diagnosed generalized anxiety 
disorder was incurred in military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  A back disorder, including arthritis, was not incurred 
in or aggravated by military service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for an acquired 
psychiatric disorder other than PTSD and for a chronic back 
disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§ 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA (except 
as to the notice required by Kent, supra) have been 
satisfied with respect to the issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements to substantiate his claims of 
service connection in a letters from the RO dated December 
23, 2003, March 27, 2007 and January 28, 2009.  Crucially, 
the Veteran was informed of VA's duty to assist him in the 
development of his claims and advised of the provisions 
relating to the VCAA in the December 2003, March 2007, and 
January 2009 letters.  Specifically, the Veteran was advised 
that VA is responsible for obtaining relevant records from 
any Federal agency, including records kept by VA Medical 
Centers.  The letter also informed the Veteran that VA would 
make reasonable efforts to obtain the Veteran's private 
medical records, employment records, or records from state 
or local government agencies.  Included with the letter were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letter asked that the Veteran 
complete this release so that VA could obtain records on his 
behalf.

The December 2003 VCAA letter further emphasized: "You must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure we receive 
all requested records that aren't in the possession of a 
Federal department or agency" [Emphasis as in originals].  

The Board also notes that the Veteran was informed in the 
March 2007 and January 2009 VCAA notice letters that he 
should send any evidence in his possession that pertains to 
his claims.  This complies with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159(b) in that the 
Veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date. Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to 
substantiate the elements of the claim.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided specific notice of the Dingess 
decision in letters dated March 27, 2007, and January 28, 
2009.  The letters detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to 
service-connected disabilities.

With respect to effective date, the letters advised the 
Veteran as to examples of evidence that would be pertinent 
to an effective date determination, such as information 
about continuous treatment or when treatment began, service 
medical records the Veteran may not have submitted, and 
reports of treatment while attending training in the Guard 
or Reserve.

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the March 2007 and 
January 2009 letters.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, as noted above, as concerns the Veteran's claims, some 
of the required notice was not provided to the Veteran until 
after the RO entered its January 1999 decision.  This is 
because the VCAA was not enacted until 2000.  Furnishing the 
Veteran with VCAA notice prior to the initial adjudication 
of the claim was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error. See VAOGCPREC 7- 2004.
 
Therefore, although complete VCAA notice was not sent prior 
to the initial adjudication of the Veteran's claims, this 
was not prejudicial to the Veteran since he was subsequently 
provided adequate notice.  The claims were readjudicated and 
supplemental statements of the case  were provided in 
December 2004, April 2008, and May 2009.  Thus, even though 
some of the required VCAA notice came after the initial 
adjudication, there is no prejudice to the Veteran.  The 
Veteran has been afforded ample opportunity to respond to 
the notice, to submit evidence and argument, and to 
otherwise participate effectively in the processing of this 
appeal. See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  
The Veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. In particular, the RO has obtained the 
Veteran's service treatment records, service personnel 
records, VA outpatient treatment records, private treatment 
records, and Social Security Administration disability 
records.  

The Veteran was provided with VA psychiatric and orthopedic 
examinations.  An independent medical expert (IME) opinion 
relating to the Veteran's claim of service connection for an 
acquired psychiatric disability was obtained by the Board 
during August 1995.  The reports of these examinations and 
the reviewing medical expert's report and opinion reflect 
that the examiners reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

The Board also observes that all due process concerns have 
been satisfied.  See 38 C.F.R. § 3.103 (2009).   The Veteran 
has retained the services of a service organization.  The 
Veteran's representative has filed argument on his behalf as 
recently as October 2009.  As was noted in the Introduction, 
he testified at Travel Board hearings during April 2001 and 
October 2006.   

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to service connection for an acquired 
psychiatric disability, other than posttraumatic stress 
disorder (PTSD).

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Personality disorders are considered to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

The Veteran contends that he has an acquired psychiatric 
disability, generalized anxiety disorder, that was first 
manifested in service during 1966. 

Hickson element (1) requires evidence of a current 
disability.  There is conflicting medical evidence as to the 
nature of the Veteran's psychiatric disorder.   

The record shows that subsequent to service the Veteran was 
hospitalized in a VA medical center in March 1980 for a 
psychiatric evaluation.  The discharge diagnoses were 
recorded as depressive neurosis and habitual excessive 
drinking.  The Veteran underwent a VA psychiatric 
examination in July 1984.  The examiner opined that the 
Veteran's basic problem appeared to be an underlying 
personality disorder which led to problems adjusting in the 
service.
 
Additional VA clinical records show that the Veteran was 
seen on numerous occasions for psychiatric evaluation and 
treatment.  Psychiatric diagnoses psychoneuroses, including 
an anxiety disorder; psychoses, including manic-depressive 
illness (diagnosed during a VA hospitalization from March to 
April 1986); and variously classified personality disorders.  
A history of substance abuse was also noted on multiple 
occasions.

The Veteran was most recently diagnosed with generalized 
anxiety disorder, in an August 2008 VA outpatient 
psychiatric evaluation.  It appears that the recent medical 
evidence indicates that the Veteran has generalized anxiety 
disorder instead of, or in addition to, a personality 
disorder.  Hickson element (1) is met to that extent.

Hickson element (2) requires in-service incurrence of injury 
or disease.  

In January 1966, during service,  the Veteran was referred 
for a psychiatric evaluation.  Dr. R.S. noted a surly 
attitude, and lack of realization of personal responsibility 
for his troubles, and some paranoid ideation.  He diagnosed 
the Veteran with "passive aggressive tendencies". The 
Veteran was subsequently discharged in June 1996 as 
unsuitable with a general discharge under honorable 
conditions.  A history of disciplinary actions was noted, as 
well as the diagnosis of passive aggressive tendencies.  
Although an acquired psychiatric disorder was not diagnosed, 
it is clear that the Veteran had psychiatric difficulties in 
service.  Element (2) is therefore arguably met.

With regard to Hickson element (3), medical nexus, the 
Veteran in essence contends that his in-service problems 
were misdiagnosed as a personality disorder rather than as 
an acquired psychiatric disability.  There is conflicting 
medical evidence eon this point.    

In a May 1991 statement, Dr. C.P., a VA psychiatrist, 
summarized the Veteran's "psychiatric hospitalization" in 
1965 while on active duty.  [Dr. C.P. appears to be 
referring to the psychiatric evaluation by Dr. R.S. on 
January 10, 1966, as there is no in-service record of a 
psychiatric hospitalization in 1965.]   Dr. C.P. opined 
that, in retrospect, the in-service "hospitalization" was 
for an exacerbation of an anxiety disorder.  It was noted 
that the Veteran returned to duty but was later discharged 
for problems related to substance abuse which, in 
retrospect, were efforts at self-medication of the anxiety 
disorder.  It was Dr. C.P.'s opinion that there was 
sufficient evidence that the Veteran had an anxiety disorder 
in 1965.
 
In several subsequently dated statements, and in clinical 
records, Dr. C.P. reiterated his opinion that the Veteran's 
anxiety disorder began during service.  In an October 1998 
letter, Dr. C. P. reiterated his opinion that there is 
sufficient evidence that the Veteran had an anxiety disorder 
in 1965 to establish a claim of service connection.

In a May 2007 statement, Dr. C.P. said that "As one with 35 
years of experience as a VA psychiatrist who was both 
involved in the development of diagnostic criteria for 
anxiety disorders and the treatment of this patient for many 
years, I find the denials of his claim for a service-
connected anxiety disorder hard to understand.  They are 
apparently based upon absence of evidence in his medical 
records during and soon after his military service despite 
the fact that the criteria that I used for that diagnosis 
did not exist at that time.  I subsequently spoke with the 
psychiatrist who evaluated him during his military service 
who confirmed that had these criteria existed when he saw 
the patient, he would have made that diagnosis."  Dr. C.P. 
signed his statement as Clinical Professor of Psychiatry, 
Boston University School of Medicine. 

In a February 2000 letter, Dr. T.N., a VA psychiatrist who 
succeeded Dr. C.P. after he retired from VA, and was 
currently treating the Veteran, stated that he believed that 
the Veteran has generalized anxiety disorder 300.2 with a 
GAF of 60 with medication.  Dr. T.N. also stated that he saw 
sufficient evidence for the claim of service connection for 
anxiety, even though the diagnosis had not been established 
when the Veteran was discharged from service.  

There is also competent medical opinion evidence against the 
claim.

As was alluded to above, a July 1984 VA examiner in essence 
opined that the Veteran's in-service problems were do to a 
personality disorder.

Pursuant to a Board request in July 1995 for an IME opinion 
as to whether it was at least as likely as not that the 
psychiatric disorder present during service would be 
classified as an anxiety disorder (or other similar 
disorder) rather than a personality disorder or abnormal 
personality traits, a Professor of Psychiatry at a state 
university school of medicine submitted an August 1995 
opinion.  The IME reviewed the Veteran's medical records and 
opined that he did not have any evidence of an anxiety or 
similar disorder during his active service but rather, there 
was evidence and continued to be evidence of a personality 
disorder.  Attention was directed to multiple references in 
the service medical records, including the previous 
diagnosis of "passive-aggressive tendencies" in January 
1966, irresponsible behavior during service, criminal 
behaviors after service, and a host of other difficulties.  

The IME concluded that the Veteran's personality disorder 
would be classified in the DSM-IV as personality disorder, 
not otherwise specified, with antisocial, passive-
aggressive, paranoid, and narcissistic features.  The IME 
also pointed out that there no evidence of an anxiety or 
similar disorder during service, that significant anxiety 
was not noted until 1980, depression was not diagnosed until 
1980, and the first anxiety attack was not reported until 
1987.  

Inasmuch as there are conflicting opinions as to whether the 
Veteran should have been diagnosed with generalized anxiety 
disorder during service instead of a personality disorder 
consisting of passive aggressive tendencies, the Board must 
weigh the probative value of medical opinions.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995). 

Here, the IME, a professor of psychiatry, opined that there 
was no basis for a diagnosis of generalized anxiety disorder 
during service in 1966.  Dr. C.P., a former VA psychiatrist, 
currently also a professor of psychiatry, opined that the 
Veteran's currently diagnosed generalized anxiety disorder 
is a service-connectable acquired psychiatric disorder that 
should have been diagnosed in service, but for the fact that 
DSM-IV criteria were not developed until 1980.  The July 
1984 VA examiner in essence took the same position as the 
IME, while Dr. C.P.'s successor psychiatrist at VA, Dr.T.N. 
has concurred with Dr.C.P.'s opinion.    

The medical opinion evidence appears to be equally divided 
and irreconcilable. 
The Board concludes that the competent medical evidence of 
record is in equipoise as to the matter of medical nexus.  
Accordingly, with resolution of reasonable doubt in the 
Veteran's favor, the Board grants service connection for 
generalized anxiety disorder.  The benefit sought on appeal 
is accordingly allowed.
         
 2.  Entitlement to service connection for a chronic back 
disorder.

Relevant law and regulations   

The law and regulations relating to service connection 
generally has been set forth above and will not be restated 
herein.  

Presumptive service connection

Service connection may also be granted on a presumptive 
basis for certain chronic disabilities, including arthritis, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Analysis 

Hickson element (1) requires evidence of a current 
disability.  A letter from the Veteran's VA treating 
orthopedist to the Social Security Administration dated in 
October 1997 diagnosed minimal arthritic changes throughout 
the lumbar spine and cervical spine based on an x-ray study.  
Magnetic resonance imaging (MRI) studies conducted in 1998 
and 2003 revealed minimal arthritis.  Therefore, Hickson 
element (1) is met.     

Hickson element (2) requires in-service incurrence of injury 
or disease.  The Board will discuss injury and disease 
separately.  

As concerns in-service injury, the Veteran has testified 
that he was severely beaten by several fellow servicemen 
twice.  He contends that these alleged assaults caused his 
current back problems.

Contemporaneous medical evidence contained in the Veteran's 
service treatment records indicates that in October 1965 he 
complained of chest pains because he had been hit with a 
broom.  X-rays revealed no damage to the ribs.  In December 
1965 he was noted to have a black eye; he reported that he 
had been in a fight several nights earlier.  

Although there is evidence that the Veteran was involved in 
fights, the service treatment records do not support his 
characterization that he suffered severe injuries of any 
kind, much less to his back.  In October 1965 there was no 
complaint about being hit with a broom on the back, nor was 
there a complaint of injury to the back in December 1965.  
Only his chest and eye were mentioned.  Moreover, in his 
service treatment records, including his March 1966 
separation examination, his spine was indicated to be 
normal.  Therefore, the objective medical evidence does not 
support a finding of injury to the back during service. 

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
places greater weight of probative value on the pertinently 
negative service treatment reports than it does on his 
recent statements to VA in connection with his claim for 
monetary benefits. 
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  In light of the objectively 
reported medical evidence, the Board accords the Veteran's 
report of being severely beaten on two occasions during 
service to be lacking in credibility and probative value.

Turning to evidence of disease in service, as noted above, 
there is no objective medical evidence that the Veteran 
suffered any disorder of the back, including arthritis, 
during service.  As noted above, his March 1966 separation 
examination indicated that his spine was normal.  The Board 
further notes that there is no evidence of diagnosis of a 
back disorder until the July 1984 VA orthopedic examination.  
Arthritis was not diagnosed until years alter, long after 
the one year presumptive period found in 38 C.F.R. 
§ 3.309(a).  

Hickson element (2) is not met, and the claim of entitlement 
to service connection for a back disability is denied on 
that basis.  


ORDER

Entitlement to service connection for generalized anxiety 
disorder is granted.  

Entitlement to service connection for a back disorder, 
including arthritis, is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


